     Case 3:20-cv-00880-JLS-AHG Document 37 Filed 05/19/21 PageID.476 Page 1 of 3



1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANTON EWING,                                   Case No.: 3:20-cv-0880-JLS-AHG
12                                  Plaintiff,       ORDER PROHIBITING EX PARTE
      v.                                             COMMUNICATION WITH THE
13
                                                     COURT AND ANY DIRECT
14    FREEDOM FOREVER, LLC, et al..                  COMMUNICATION WITH
                                 Defendants.         CHAMBERS STAFF
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 1
                                                                          3:20-cv-0880-JLS-AHG
     Case 3:20-cv-00880-JLS-AHG Document 37 Filed 05/19/21 PageID.477 Page 2 of 3



1          This matter comes before the Court in light of an ex parte email Plaintiff sent to
2    chambers staff. Local Rule 83.9 prohibits correspondence or communication with the judge
3    outside the presence of opposing counsel. CivLR 83.9 Although Plaintiff did not send his
4    email to “the judge,” the impropriety of sending emails to the individual email addresses
5    of chambers staff is obvious, and both judges and their staff are beholden to codes of
6    conduct generally advising against ex parte communications with litigants. See, e.g.,
7    Guenther v. Comm’r, 939 F.2d 758, 760 (9th Cir. 1991) (“Only in light of a ‘compelling
8    justification’ would ex parte communications be tolerated.”) (citation omitted); Aureflam
9    Corp. v. Pho Hoacali Express, Inc., No. 04CV2080 JAH (WMC), 2008 WL 11337853, at
10   *2 (S.D. Cal. Mar. 13, 2008) (applying Local Rule 83.9 to communications with court
11   staff); S.E.C. v. Schooler, No. 3:12-CV-2164-GPC-JMA, 2015 WL 1510949, at *2 (S.D.
12   Cal. Mar. 4, 2015) (noting that the ex parte communication prohibition extends to law
13   clerks, because judges communicate ex parte with their clerks); In re Intermagnetics Am.,
14   Inc., 101 B.R. 191, 193 n.2 (C.D. Cal. 1989) (explaining that calls to law clerks in chambers
15   “are in effect ex parte communications with the judge and suffer the same vice as any ex
16   parte contact”). See also Code of Conduct for United States Judges Canon 3 § A(4)
17   (advising that judges should not “initiate, permit, or consider ex parte communications or
18   consider other communications concerning a pending or impending matter that are made
19   outside the presence of the parties or their lawyers[,]” with limited permissive exceptions,
20   none of which the Court elects to apply in this case); Kuyinu v. Walmart #01-1532, No. 05-
21   3462-PHX-ROS, 2006 WL 8440580, at *2 n.2 (D. Ariz. Sept. 7, 2006) (applying Canon 3
22   § A(4) to both judges and their staff); FEDERAL JUDICIAL CENTER, LAW CLERK HANDBOOK
23   § 5.2F (4th ed. 2020) (explaining that, like the judge, a law clerk is a “neutral party dealing
24   with advocates,” and the court has an obligation to avoid ex parte communications).
25         Additionally, no litigant should use a law clerk’s individual email address to
26   communicate with the Court regarding a case. Every judge in this Court has an email
27   address used by chambers staff for official communications with counsel and parties when
28   communication by email is appropriate. As Plaintiff knows, the email address used by the

                                                    2
                                                                                 3:20-cv-0880-JLS-AHG
     Case 3:20-cv-00880-JLS-AHG Document 37 Filed 05/19/21 PageID.478 Page 3 of 3



1    undersigned’s chambers is efile_goddard@casd.uscourts.gov. Any substantive requests or
2    communications to the Court regarding the case should be made by formal motion or other
3    filing.
4              Plaintiff is hereby put on notice that sending (a) any ex parte communication to the
5    Court’s official email address of efile_goddard@casd.uscourts.gov or (b) any direct
6    correspondence whatsoever to chambers staff (ex parte or otherwise) will result in an order
7    to show cause why sanctions should not be imposed.
8              IT IS SO ORDERED.
9
10   Dated: May 19, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
                                                                                 3:20-cv-0880-JLS-AHG
